Memorandum: Relator challenges the computation by the Board of Parole of delinquent time owed in its final declaration of delinquency. Because that issue could have been raised in an administrative appeal (see, 9 NYCRR 8006.3) and relator has not demonstrated that he has exhausted his administrative remedies with respect to it, habeas corpus relief is not available (see, 9 NYCRR part 8006; People ex rel. Woods v McGreevy, 191 AD2d 938, 940). (Appeal from Judgment of Supreme Court, Erie County, Glownia, J. — Habeas Corpus.) Present — Lawton, J. P., Fallon, Callahan, Doerr and Boehm, JJ.